        CASE 0:19-cv-01653-PJS-DTS Doc. 109 Filed 02/18/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Marden’s Ark, Inc.,                             Case No. 19-cv-1653 (PJS/DTS)

       Plaintiff,
                                                ORDER
v.

UnitedHealth Group, Inc.,

       Defendant.


       The parties jointly moved for continued sealing (Docket Nos. 95 & 105) under Local

Rule 5.6 asking this Court to seal three documents. These documents relate to a

discovery dispute: Marden’s Ark’s motion to compel. Marden’s Ark has filed a public

redacted version of two documents (Docket Nos. 86 & 88) but believes redaction of the

exhibit is impractical (Docket No. 88-1).

       The parties agree that the documents should remain sealed. Having reviewed the

documents, the Court finds good cause for sealing and the redactions appropriate.

                                            ORDER

       For these reasons, IT IS HEREBY ORDERED:

       1. Parties’ Joint Motion for Continued Sealing [Docket No. 95] and Amended Joint

Motion for Continued Sealing [Docket No. 105] are GRANTED.

       2. The Clerk shall permanently seal the following docket entries:

               a. Docket No. 91, SEALED Memorandum, October 30, 2020;

               b. Docket No. 92, SEALED Declaration of Avi Kaufman, October 30, 2020;

               c. Docket No. 92-1, SEALED Exhibit 1, October 30, 2020.

Dated: February 18, 2021                        _s/ David T. Schultz__________
                                                DAVID T. SCHULTZ
                                                United States Magistrate Judge
